UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-08606 DWS Target Date Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2011 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2011 Annual Report to Shareholders DWS Target Date Series DWS LifeCompass Retirement Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund Contents 4 Portfolio Management Review 9 Performance Summaries 24 Information About Each Fund's Expenses 28 Portfolio Summaries 30 Investment Portfolios 40 Statements of Assets and Liabilities 44 Statements of Operations 46 Statements of Changes in Net Assets 51 Financial Highlights 70 Notes to Financial Statements 84 Report of Independent Registered Public Accounting Firm 85 Tax Information 86 Summary of Management Fee Evaluation by Independent Fee Consultant 90 Board Members and Officers 94 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider each fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. See the prospectus for details. Target date funds are designed for investors seeking to meet their respective investment goals, such as retirement, around the target date year. The target date is the approximate date when investors plan to start withdrawing their money in the fund. As the fund approaches its target year, the fund will decrease its emphasis on growth of capital and increase its emphasis on current income. The principal value of the funds is not guaranteed at any time, including at the target date. There is no guarantee that the fund will provide adequate income at and through retirement. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the funds' most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Both stocks and bonds delivered positive returns during the past 12 months ending August 31, 2011, providing a favorable backdrop for the funds. The US equity market generated a robust performance, as gauged by the 18.50% return of the Standard & Poor's® 500 (S&P 500) Index.1 All of this gain occurred in the first half of the period, during which the improving growth outlook and the stimulus provided by the US Federal Reserve Board's (the Fed's) "QE2" policy combined to fuel an extended rally in the market.2 During the spring and summer, however, stocks were pressured by concerns about slowing economic growth, the European debt crisis and the drawn-out debt ceiling debate in the United States. Small-cap stocks returned 22.19% (as gauged by the Russell 2000® Index), outpacing the 19.06% return of the large-cap Russell 1000® Index.3,4 International stocks also produced solid gains in the annual period, but they trailed their US counterparts due to the disaster in Japan, the problems in Europe and rising interest rates in the emerging markets. The MSCI EAFE Index finished the 12-month period with a gain of 10.01%, while the MSCI Emerging Markets Index returned 9.07%.5,6 The bond market also experienced high volatility amid shifting investor sentiment, but the Barclays Capital U.S. Aggregate Bond Index nonetheless finished the annual period with a gain of 4.62%.7 The first half of the annual period proved challenging for the bond market, as the prospect of improving economic growth caused bond yields to rise (as prices fell). At its peak on February 8, 2011, the 10-year note stood at 3.72%, up significantly from 2.48% at the start of the period. The investment backdrop became more favorable for bonds during the second half of the year, as a string of weak economic reports from around the globe renewed investor fears about a possible "double-dip" recession. In addition, concerns about the debt problems in Europe and the protracted and difficult negotiations regarding the US debt limit and the downgrade in credit quality of government bonds in the United States fueled a "flight to quality" into Treasuries.8 The result was a plunge in yields — and concurrent rise in prices — during the second half of the annual period. The 10-year Treasury note closed the year at 2.22%, well off its previous high. Elsewhere in the bond market, corporate bonds — as measured by the Barclays Capital Intermediate U.S. Aggregate Bond Index — gained 4.44% while high-yield bonds returned 8.37% based on the Credit Suisse High Yield Index.9,10 Both asset classes were boosted by investors' preference for higher-yielding securities at a time of ultra-low short-term interest rates. The DWS Target Date Series provides a means for investors to achieve extensive portfolio diversification. Each fund in the series follows a dynamic "glide path" — or a shifting mix of various asset classes — throughout the life of the fund for a level of diversification. Though such diversification neither assures a profit nor guarantees against a loss, this path is designed to make the weightings in each fund more conservative as the targeted retirement date approaches. In this way, we manage the portfolios with each fund's specific target date in mind. Our strategy for managing the portfolios and evaluating how they perform consists of three components: long-term strategic asset allocations (which are set annually), short-term tactical asset allocations (which are made monthly) and our selection of funds within each asset class. The funds' investments are allocated among both DWS mutual funds and exchange-traded funds, or ETFs.11 For the one-year period ended August 31, 2011, the Class A shares of DWS LifeCompass Retirement Fund and the Class A shares of DWS LifeCompass 2040 Fund returned 7.81% and 14.34%, respectively, lagging the 7.97% and 14.61% average returns of the funds in their Lipper peer groups. In contrast, the Class A returns of the other three funds -— DWS LifeCompass 2015 Fund, DWS LifeCompass 2020 Fund and DWS LifeCompass 2030 Fund -— returned 10.80%,12.08% and 14.44%, respectively, finishing ahead of the 10.66%, 11.83% and 13.75% average returns of the funds in their Lipper peer groups.12 Positive Contributors to Fund Performance Among our equity categories, US small-cap equity had a positive impact in all funds, as DWS Small Cap Growth Fund and DWS Small Cap Core Fund outperformed their benchmarks. Additionally, DWS Growth & Income Fund and the DWS World Dividend Fund also were among the largest contributors to equity performance during the 12-month period ending August 31, 2011. Negative Contributors to Fund Performance Most of our fixed-income funds detracted, since they underperformed their benchmarks as spreads backed up in the last four months of the reporting period. US fixed-income funds detracted more in DWS LifeCompass Retirement Fund and DWS LifeCompass 2015 Fund with the DWS Core Fixed Income Fund and DWS Short Duration Fund having the largest impact, while international fixed-income funds detracted more in DWS LifeCompass 2020, 2030 and 2040 funds, as DWS Enhanced Emerging Markets Fixed Income Fund and DWS Enhanced Global Bond Fund significantly underperformed. Within our equity allocation, US large-cap equities detracted in all DWS LifeCompass funds, as most funds underperformed their benchmarks with DWS Capital Growth Fund and DWS Strategic Value Fund underperforming the most. International equity funds also detracted in all DWS LifeCompass funds with DWS International Fund and DWS Emerging Markets Equity Fund being the largest detractors. Outlook and Positioning Our investment strategy is adaptive in that it seeks to position the funds' asset allocation to fit the global investment environment. We accomplish this by supplementing our broad, long-term allocation with tactical shifts designed to take advantage of the various opportunities available in the global financial markets or, when necessary, to reduce risk. Also, in the fourth calendar quarter of 2010, our concerns about the global economy prompted us to reduce the funds' weighting in international equities. We believe this approach is the most effective way to help the funds meet their long-term goals. With regard to our current outlook and positioning, we believe there will be slower economic growth in the United States. Until the Eurozone governments take meaningful steps to resolving the region's debt crisis, we are likely to experience continued volatility in the world equity markets. Still, we believe the markets have largely priced in these risks, creating opportunities for longer-term investors.13 We are maintaining a rigorous approach to strategic and tactical asset allocation, combined with diligent risk management. As the market environment continues to evolve, we will review these strategic allocations annually and alter the asset mix as we deem appropriate. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Target Date Series. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the funds. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang Inna Okounkova Portfolio Managers, QS Investors, LLC The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The S&P 500 Index tracks the performance of 500 leading US stocks and is widely considered representative of the US equity market. Index returns assume reinvested dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2 QE2 (Quantitative Easing 2) was an asset purchase program initiated by the US Federal Reserve Board as a means to jump-start the sluggish US economy. 3The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. 4The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 5The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged, capitalization-weighted index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. 6 The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. 7 The Barclays Capital U.S. Aggregate Bond Index tracks the performance of the broad US investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 8 Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating the higher the probability of default. Credit quality represents the opinions of the ratings agency as to the quality of the securities they rate. Credit quality does not remove market risk and is subject to change. 9 The Barclays Capital Intermediate U.S. Aggregate Bond Index is a market value weighted performance benchmark for government and corporate fixed-rate debt issues with maturities between one and 10 years. 10 The Credit Suisse High Yield Index tracks the performance of the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 11An exchange-traded fund (ETF) is a security that tracks an index, a commodity or a basket of assets like an index fund, but trades like a stock on an exchange. 12 For DWS LifeCompass Retirement, the Lipper Peer Group is the Mixed-Asset Target Allocation Conservative Funds which represent funds that, by portfolio practice, maintain a mix of between 20%-40% equity securities, with the remainder invested in bonds, cash, and cash equivalents. For DWS LifeCompass 2015 Fund, the Lipper peer group is the Mixed-Asset Target 2015 Funds which represent funds that seek to maximize assets for retirement or other purposes with an expected time horizon from January 1, 2011, to December 31, 2015. For DWS LifeCompass 2020 Fund, the Lipper peer group is the Mixed-Asset Target 2020 Funds which represent funds that seek to maximize assets for retirement or other purposes with an expected time horizon from January 1, 2016, to December 31, 2020. For DWS LifeCompass 2030 Fund, the Lipper peer group is the Mixed-Asset Target 2030 Funds which represent the funds that seek to maximize assets for retirement or other purposes with an expected time horizon from January 1, 2026, to December 31, 2030. For DWS LifeCompass 2040 Fund, the Lipper peer group is the Mixed-Asset Target 2040 Funds that represent funds that seek to maximize assets for retirement or other purposes with an expected time horizon from January 1, 2036, to December 31, 2040. 13 The Eurozone refers to the European Union member states that have adopted the euro as their sole currency. Performance Summaries August 31, 2011 DWS LifeCompass Retirement Fund Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 7.81% 1.79% 1.62% 3.07% Class B 7.00% 1.02% 0.88% 2.31% Class C 7.01% 1.00% 0.89% 2.31% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 1.61% -0.20% 0.43% 2.46% Class B (max 4.00% CDSC) 4.00% 0.39% 0.70% 2.31% Class C (max 1.00% CDSC) 7.01% 1.00% 0.89% 2.31% No Sales Charges Class S 8.18% 2.05% 1.88% 3.33% Russell® 1000 Index+ 19.06% 0.84% 1.11% 3.16% Russell® 2000 Index++ 22.19% 0.83% 1.53% 5.85% Barclays Capital Intermediate U.S. Aggregate Bond Index+++ 4.44% 6.78% 6.33% 5.46% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.32%, 2.01%, 1.98% and 1.00% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass Retirement Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS LifeCompass Retirement Fund — Class A [] Russell 1000 Index+ [] Russell 2000 Index++ [] Barclays Capital Intermediate U.S. Aggregate Bond Index+++ Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. +++ The Barclays Capital Intermediate U.S. Aggregate Bond Index is an unmanaged index that covers the US investment-grade fixed-rate bond market, including government and credit securities, agency mortgage securities, asset-backed securities and commercial mortgage-backed securities. DWS LifeCompass Retirement Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/11 $ 8/31/10 $ Distribution Information: Twelve Months as of 8/31/11: Income Dividends $ Lipper Rankings — Mixed-Asset Target Allocation Conservative Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 54 3-Year of 94 5-Year of 92 10-Year 82 of 98 83 Class B 1-Year of 71 3-Year of 96 5-Year of 96 10-Year 90 of 98 91 Class C 1-Year of 71 3-Year of 96 5-Year of 96 10-Year 90 of 98 91 Class S 1-Year of 46 3-Year of 92 5-Year of 86 10-Year 75 of 98 76 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2015 Fund Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 10.80% 0.81% 0.82% 2.66% Class B 9.88% 0.01% 0.04% 1.89% Class C 9.89% 0.05% 0.05% 1.90% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 4.43% -1.16% -0.37% 2.06% Class B (max 4.00% CDSC) 6.88% -0.62% -0.14% 1.89% Class C (max 1.00% CDSC) 9.89% 0.05% 0.05% 1.90% No Sales Charges Class S 10.98% 1.03% 1.05% 2.91% Russell 1000 Index+ 19.06% 0.84% 1.11% 3.16% Russell 2000 Index++ 22.19% 0.83% 1.53% 5.85% Barclays Capital U.S. Aggregate Bond Index+++ 4.62% 7.23% 6.56% 5.71% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.25%, 1.97%, 1.94% and 1.01% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2015 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS LifeCompass 2015 Fund — Class A [] Russell 1000 Index+ [] Russell 2000 Index++ [] Barclays Capital U.S. Aggregate Bond Index+++ Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. +++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2015 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/11 $ 8/31/10 $ Distribution Information: Twelve Months as of 8/31/11: Income Dividends $ Lipper Rankings — Mixed-Asset Target 2015 Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 75 of 59 3-Year 85 of 85 5-Year 39 of 47 82 10-Year 5 of 7 63 Class B 1-Year 97 of 76 3-Year 94 of 94 5-Year 47 of 47 98 10-Year 7 of 7 88 Class C 1-Year 96 of 75 3-Year 93 of 93 5-Year 46 of 47 96 10-Year 6 of 7 75 Class S 1-Year 73 of 57 3-Year 80 of 80 5-Year 36 of 47 75 10-Year 3 of 7 38 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2020 Fund Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 12.08% 0.40% 0.62% 2.51% Class B 11.24% -0.36% -0.14% 1.75% Class C 11.33% -0.36% -0.12% 1.76% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 5.63% -1.56% -0.57% 1.91% Class B (max 4.00% CDSC) 8.24% -0.99% -0.36% 1.75% Class C (max 1.00% CDSC) 11.33% -0.36% -0.12% 1.76% No Sales Charges Class S 12.43% 0.66% 0.88% 2.77% Russell 1000 Index+ 19.06% 0.84% 1.11% 3.16% Russell 2000 Index++ 22.19% 0.83% 1.53% 5.85% Barclays Capital U.S. Aggregate Bond Index+++ 4.62% 7.23% 6.56% 5.71% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.29%, 2.01%, 1.99% and 1.07% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2020 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS LifeCompass 2020 Fund — Class A [] Russell 1000 Index+ [] Russell 2000 Index++ [] Barclays Capital U.S. Aggregate Bond Index+++ Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. +++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2020 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/11 $ 8/31/10 $ Distribution Information: Twelve Months as of 8/31/11: Income Dividends $ Lipper Rankings — Mixed-Asset Target 2020 Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 55 3-Year of 91 5-Year 73 of 85 85 10-Year 15 of 17 84 Class B 1-Year of 72 3-Year of 95 5-Year 83 of 85 97 10-Year 17 of 17 95 Class C 1-Year of 70 3-Year of 95 5-Year 82 of 85 96 10-Year 16 of 17 89 Class S 1-Year 86 of 48 3-Year of 89 5-Year 66 of 85 77 10-Year 14 of 17 78 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2030 Fund Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 14.44% -0.35% 0.07% 2.71% Class B 13.36% -1.09% -0.69% 1.94% Class C 13.50% -1.09% -0.68% 1.94% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 7.86% -2.30% -1.11% 1.82% Class B (max 4.00% CDSC) 10.36% -1.70% -0.86% 1.94% Class C (max 1.00% CDSC) 13.50% -1.09% -0.68% 1.94% No Sales Charges Class S 14.72% -0.09% 0.33% 2.96% Russell 1000 Index+ 19.06% 0.84% 1.11% 3.67% Russell 2000 Index++ 22.19% 0.83% 1.53% 4.61% Barclays Capital U.S. Aggregate Bond Index+++ 4.62% 7.23% 6.56% 5.47% *The Fund commenced operations on November 1, 2004. Index returns began on October 31, 2004. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.52%, 2.30%, 2.21% and 1.26% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2030 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS LifeCompass 2030 Fund — Class A [] Russell 1000 Index+ [] Russell 2000 Index++ [] Barclays Capital U.S. Aggregate Bond Index+++ Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on November 1, 2004. Index returns began on October 31, 2004. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. +++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2030 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/11 $ 8/31/10 $ Distribution Information: Twelve Months as of 8/31/11: Income Dividends $ Lipper Rankings — Mixed-Asset Target 2030 Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 71 of 40 3-Year of 89 5-Year 69 of 82 84 Class B 1-Year of 68 3-Year of 93 5-Year 79 of 82 96 Class C 1-Year of 63 3-Year of 93 5-Year 78 of 82 94 Class S 1-Year 57 of 32 3-Year of 85 5-Year 64 of 82 78 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2040 Fund Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 14.34% -1.24% -3.48% Class C 13.53% -2.03% -4.18% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 7.76% -3.17% -4.98% Class C (max 1.00% CDSC) 13.53% -2.03% -4.18% No Sales Charges Class S 14.60% -0.95% -3.22% Russell 1000 Index+ 19.06% 0.84% -2.58% Russell 2000 Index++ 22.19% 0.83% -0.06% Barclays Capital U.S. Aggregate Bond Index+++ 4.62% 7.23% 6.38% *The Fund commenced operations on November 15, 2007. Index returns began on November 30, 2007. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.90%, 2.88% and 1.67% for Class A, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2040 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS LifeCompass 2040 Fund — Class A [] Russell 1000 Index+ [] Russell 2000 Index++ [] Barclays Capital U.S. Aggregate Bond Index+++ Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on November 15, 2007. Index returns began on November 30, 2007. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. +++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2040 Fund Net Asset Value and Distribution Information Class A Class C Class S Net Asset Value: 8/31/11 $ $ $ 8/31/10 $ $ $ Distribution Information: Twelve Months as of 8/31/11: Income Dividends $ $ $ Capital Gain Distributions $ $ $ Lipper Rankings — Mixed-Asset Target 2040 Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 65 3-Year of 90 Class C 1-Year of 81 3-Year of 97 Class S 1-Year of 58 3-Year of 87 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Each Fund's Expenses As an investor of the Funds, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Funds and to help you compare these expenses with the ongoing expenses of investing in mutual funds. In addition to the ongoing expenses which the Funds bear directly, the Funds' shareholders indirectly bear the expenses of the Underlying Funds in which the Funds invest. These expenses are not included in the Funds' annualized expense ratios used to calculate the expense estimate in the tables. In the most recent six-month period, DWS LifeCompass Retirement Fund, DWS LifeCompass 2015 Fund, DWS LifeCompass 2020 Fund, DWS LifeCompass 2030 Fund and DWS LifeCompass 2040 Fund limited the ongoing expenses the Funds bear directly; had they not done so, expenses would have been higher. The examples in the tables are based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (March 1, 2011 to August 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. DWS LifeCompass Retirement Fund Expenses and Value of a $1,000 Investment for the six months ended August 31, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class B Class C Class S DWS LifeCompass Retirement Fund .62% 1.37% 1.37% .37% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. DWS LifeCompass 2015 Fund Expenses and Value of a $1,000 Investment for the six months ended August 31, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class B Class C Class S DWS LifeCompass 2015 Fund .58% 1.33% 1.33% .33% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. DWS LifeCompass 2020 Fund Expenses and Value of a $1,000 Investment for the six months ended August 31, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class B Class C Class S DWS LifeCompass 2020 Fund .59% 1.34% 1.34% .34% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. DWS LifeCompass 2030 Fund Expenses and Value of a $1,000 Investment for the six months ended August 31, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class B Class C Class S DWS LifeCompass 2030 Fund .58% 1.33% 1.33% .33% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. DWS LifeCompass 2040 Fund Expenses and Value of a $1,000 Investment for the six months ended August 31, 2011 Actual Fund Return Class A Class C Class S Beginning Account Value 3/1/11 $ $ $ Ending Account Value 8/31/11 $ $ $ Expenses Paid per $1,000* $ $ $ Hypothetical 5% Fund Return Class A Class C Class S Beginning Account Value 3/1/11 $ $ $ Ending Account Value 8/31/11 $ $ $ Expenses Paid per $1,000* $ $ $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class C Class S DWS LifeCompass 2040 Fund .55% 1.30% .30% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. Portfolio Summaries DWS LifeCompass Retirement Fund Asset Allocation (As a % of Investment Portfolio) 8/31/11 8/31/10 Fixed Income — Money Market Fund 1% 1% Fixed Income — Bond Funds 65% 63% Equity — Equity Funds 30% 30% Equity — Exchange-Traded Funds 4% 6% 100% 100% Target Allocation 8/31/11 8/31/10 Fixed Income Funds 65% 65% Equity Funds 35% 35% Asset allocation is subject to change. DWS LifeCompass 2015 Fund Asset Allocation (As a % of Investment Portfolio) 8/31/11 8/31/10 Fixed Income — Money Market Fund 0% 1% Fixed Income — Bond Funds 46% 40% Equity — Equity Funds 44% 49% Equity — Exchange-Traded Funds 10% 10% 100% 100% Target Allocation 8/31/11 8/31/10 Fixed Income Funds 40% 40% Equity Funds 60% 60% Asset allocation is subject to change. DWS LifeCompass 2020 Fund Asset Allocation (As a % of Investment Portfolio) 8/31/11 8/31/10 Fixed Income — Money Market Fund 1% 1% Fixed Income — Bond Funds 34% 29% Equity — Equity Funds 53% 59% Equity — Exchange-Traded Funds 12% 11% 100% 100% Target Allocation 8/31/11 8/31/10 Fixed Income Funds 30% 30% Equity Funds 70% 70% Asset allocation is subject to change. DWS LifeCompass 2030 Fund Asset Allocation (As a % of Investment Portfolio) 8/31/11 8/31/10 Fixed Income — Money Market Fund 1% 1% Fixed Income — Bond Funds 14% 8% Equity — Equity Funds 72% 77% Equity — Exchange-Traded Funds 13% 14% 100% 100% Target Allocation 8/31/11 8/31/10 Fixed Income Funds 10% 10% Equity Funds 90% 90% Asset allocation is subject to change. DWS LifeCompass 2040 Fund Asset Allocation (As a % of Investment Portfolio) 8/31/11 8/31/10 Fixed Income — Money Market Fund 2% 2% Fixed Income — Bond Funds 6% 3% Equity — Equity Funds 79% 81% Equity — Exchange-Traded Funds 13% 14% 100% 100% Target Allocation 8/31/11 8/31/10 Fixed Income Funds 5% 5% Equity Funds 95% 95% Asset allocation is subject to change. For more complete details about each Fund's investment portfolio, see pages 30-39. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following each Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. Each Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Funds' current prospectus for more information. Investment Portfolios as of August 31, 2011 DWS LifeCompass Retirement Fund Shares Value ($) Equity — Equity Funds 30.3% DWS Capital Growth Fund "Institutional" DWS Diversified International Equity Fund "Institutional" DWS Dreman Mid Cap Value Fund "Institutional" DWS Dreman Small Cap Value Fund "Institutional" DWS EAFE Equity Index Fund "Institutional" DWS Emerging Markets Equity Fund "Institutional" DWS Equity 500 Index Fund "Institutional" DWS Global Thematic Fund "Institutional" DWS Growth & Income Fund "Institutional" DWS International Fund "Institutional" DWS Large Cap Value Fund "Institutional" DWS S&P 500 Plus Fund "S" DWS Small Cap Core Fund "S" DWS Small Cap Growth Fund "Institutional"* DWS Strategic Value Fund "Institutional" DWS Technology Fund "Institutional" Total Equity — Equity Funds (Cost $25,154,442) Equity — Exchange-Traded Funds 4.2% iShares MSCI Italy Index Fund iShares MSCI United Kingdom Index Fund Vanguard FTSE All World ex-US Small-Cap Fund Total Equity —Exchange-Traded Funds (Cost $3,724,527) Fixed Income — Bond Funds 64.8% DWS Core Fixed Income Fund "Institutional" DWS Enhanced Commodity Strategy Fund "Institutional" DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" DWS Enhanced Global Bond Fund "S" DWS Floating Rate Plus Fund "Institutional" DWS Global Inflation Plus Fund "Institutional" DWS High Income Fund "Institutional" DWS Short Duration Plus Fund "Institutional" DWS US Bond Index Fund "Institutional" Total Fixed Income — Bond Funds (Cost $57,995,388) Fixed Income — Money Market Fund 1.0% Central Cash Management Fund, 0.09% (a) (Cost $839,954) % of Net Assets Value ($) Total Investment Portfolio (Cost $87,714,311)+ Other Assets and Liabilities, Net ) ) Net Assets *Non-income producing security. +The cost for federal income tax purposes was $88,694,729. At August 31, 2011, net unrealized appreciation for all securities based on tax cost was $40,477. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,242,306 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,201,829. (a) The rate shown is the annualized seven-day yield at period end. During the year ended August 31, 2011, purchases and sales of affiliated Underlying Funds (excluding money market funds) aggregated $32,804,434 and $37,355,120, respectively. Purchases and sales of non-affiliated Underlying Funds (excluding money market funds) aggregated $1,766,797 and $4,876,390, respectively. EAFE: Europe, Australasia and Far East FTSE: Financial Times and the London Stock Exchange MSCI: Morgan Stanley Capital International Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Funds $ $
